737 N.W.2d 746 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Curtis PARISH, Defendant-Appellant.
Docket No. 134234. COA No. 277867.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the June 1, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the issue whether, when resentencing after the imposition of a sentence that is invalid under MCL 769.9(2), a court may increase a defendant's minimum sentence on the basis of facts that formed the basis for the original sentence.